Citation Nr: 0704683	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

Whether new and material evidence had been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD), and, if so, whether entitlement to service 
connection is established.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2. An unappealed RO rating decision in January 1988 denied 
service connection for PTSD, and in subsequent rating 
decisions in February 1988, March 1988, July 1988 and 
February 1991 the RO denied the veteran's petitions to reopen 
the previously-denied claim.  The veteran was notified of 
those decisions, but did not enter a timely appeal.  

3.  The additional evidence has been associated with the 
claims file since the February 1991 rating decision that was 
not previously before agency decision makers, and that 
evidence is so significant that it must be considered in 
order to fairly adjudicate the merits of the claim.  

4.  The veteran has not presented information referable to a 
verified stressor or otherwise identified a verifiable 
stressful event or incident  in his military service that 
would serve to support a current diagnosis of PTSD.  





CONCLUSIONS OF LAW

1.   The RO's February 1991 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

3.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board points out, with respect to the veteran's petition 
to reopen the claim for service connection for PTSD, VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C. § 5103A(f).  

However, considering the duties imposed by VCAA and its 
implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In December 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the November 2004 rating decision on appeal.  

The December 2003 letter specified the criteria for "new and 
material evidence" to reopen a previously denied claim.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, both duties under Kent are satisfied.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA must 
make reasonable efforts to help the veteran to get evidence 
necessary to support his claim, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted hereinabove, the veteran has been advised of the 
elements required to establish entitlement to the claimed 
benefit, and he has been advised and updated of the evidence 
considered by the RO in adjudication of his claim.  The Board 
therefore finds that the veteran has been constructively 
invited to submit any relevant evidence in his possession not 
considered by the RO.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the RO readjudicated the claim.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

In regard to the duty to assist in obtaining non-medical 
evidence, the Board notes that the veteran asserts VA should 
pursue records from Fort Campbell, Kentucky, which may 
corroborate his account of a stressful in-service event in 
1966 (in which a soldier standing next to the veteran 
accidentally shot himself at the pistol range).  The veteran 
asserts that he received psychiatric treatment after this 
incident, prior to going to Vietnam.  

However, there is nothing in the veteran's service medical 
record to corroborate such psychiatric treatment, and the 
Board considers it unlikely that any attempt, at this date, 
to procure a record of such an incident in 1966 would be 
futile.  Remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Finally, the veteran was advised of his entitlement to a 
hearing before the RO and/or before the Board, but he waived 
that right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  




A.  New and material evidence

The veteran submitted a claim for service connection for PTSD 
in September 1987.  The RO considered the veteran's service 
medical record and issued a rating decision in January 1988 
that denied service connection for a nervous condition 
claimed as PTSD.  The veteran was notified of the denial by a 
letter in February 1988 and he appealed in March 1988.  In 
October 1988 the RO issued a Statement of the Case (SOC) 
stating the there was no evidence of an objective stressor.   

The RO issued another rating decision in February 1991 that 
denied the veteran's claim of service connection for PTSD, 
based on a finding that new evidence was not material.  In 
April 1991 the veteran asked for an extension to file his 
notice of disagreement.  The RO granted him an extension in 
May 1991 and another one in July 1991, but the veteran failed 
to file a notice of disagreement.  

The file does not show, and the veteran does not contend, 
that he ever filed a Substantive Appeal in regard to the 
February 1991 rating decision.  Accordingly, that rating 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 20.1100.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran applied to reopen his claim of service connection 
for PTSD in November 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the file since the February 1991 
rating decision includes a statement from the New York State 
Division of Veterans' Affairs from November 19, 2003, post 
traumatic stress disorder questionnaire received on February 
3, 2004, medical records from the Albany Vet Center from July 
28, 1988 to January 10, 1990 and VA Behavioral outpatient 
center progress notes from March 2002 and 2003.  
 
The Board finds that the evidence above is "new" in that it 
was not before the RO in July 1991.  The new evidence also is 
"material" in that it relates to an unestablished fact 
necessary to support the claim.  

Specifically, the claim was previously denied because the 
veteran had failed to identify a verified or verifiable 
stressor.  The new evidence includes his PTSD questionnaire 
in which he identifies a new stressor, i.e., seeing news 
reports of the Tet Offensive after his return from Vietnam.  
Since he has articulated a new in-service stressor, the new 
evidence addresses the reason for the previous denial and is 
therefore material.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the previously-denied claim of 
service connection for PTSD.  


B.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  


Diagnosis

In July 1987 Dr. S.N. from the Vietnam Veteran Readjustment 
Program diagnosed the veteran with PTSD. The remaining 
elements required to establish service connection are one or 
more verified in-service stressors, and a medical link 
between the verified stressor(s) and the diagnosed PTSD.  



Stressor

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's claimed in-service stressors are as follows.  

In July 1987 the veteran sought treatment for drug and 
alcohol abuse, which the veteran attributes to his time in 
Vietnam, at the Vietnam Veteran's Readjustment Program.  
While seeking treatment the veteran reported the following 
in-service stressors: (1) incoming fire from rockets and 
mortars; (2) sniper and sapper fire; (3) witnessing the 
deaths and maiming of comrades and civilians; (4) corruption 
that the veteran claims that he had to experience and was 
coerced into, specifically exploitation of civilians; and (5) 
survivor guilt, especially for the Tet offensive, which is 
explained in detail hereinbelow.  Also, the veteran reported 
that he was frequently prohibited from carrying a loaded 
weapon.  

In October 1987 a psychiatric examination was conducted for 
VA.  The examiner noted that the acute stressor was "some of 
the things [the veteran] did in Saigon, [he] was in constant 
fear."  The veteran would not elaborate on the acute 
stressor.  

In November 1987 the veteran submitted a statement that his 
in-service stressors that occurred in November 1986, before 
the veteran went to Vietnam, were: (1) 1 1/2 months before 
Vietnam he was sent to the Army psychiatrist for problem with 
shooting a pistol, the veteran felt that he never knew how to 
protect himself; and (2) the first day on the shooting line, 
before the veteran went to Vietnam, the Private next to the 
veteran shot himself.  

Once in the Republic of Vietnam the veteran's stressors were: 
(3) he was told that the Viet Cong had  $100 on military 
police's (MP) heads; (4) he was not allowed to carry weapons 
off duty and on duty the veteran stated that he had empty 
weapons; (5) the sleep conditions, a constant shining light; 
(6) the veteran had guilt for being in Saigon and not in the 
field; (7) the veteran had to guard packages until the 
Explosive Ordnance Disposal (EOD) personnel could come and 
claim them; (8) being shot at but never returned fire for 
fear of killing the wrong people and being jailed; and (7) 
the guilt for the Tet offensive, described below, where his 
platoon was wiped out.  

The veteran was treated at Albany Vet Center from July 1988 
to January 1990.  Throughout the veteran's treatment he 
reported re-experiencing trauma through recurrent and 
intrusive recollections of service related events.  

In July 1988 the veteran stated that (1) he felt like a 
sitting duck target on guard post duties around Saigon; (2) 
was in a sexually abusive and compromising situation for 
which he felt severe guilt; (3) was attacked on the street 
numerous times but was not allowed to defend himself without 
fear of prosecution, for which the veteran had lingering 
helplessness and resentment. 

In October 2002 the veteran was seen at the VA Behavioral 
Outpatient Center.  The physician stated that the veteran had 
the following in service stressors: (1) in April 1967 he saw 
two officers get killed by a Claymore; (2) he was shot at 
while on guard duty at a Vietnamese general's house but by 
policy was not allowed to shoot back because if he killed 
someone he would have to face murder charges; (3) he saw a 
South Vietnamese (ARVN) convoy hit in Saigon; (4) while 
living on the fourth floor of a hotel he described seeing the 
floors there "covered in blood from soldiers who got drunk 
and cut themselves"; (5) the night before he left his area 
was mortared; and (6) the survivor guilt from the Tet 
offensive.   

It was also noted that, when the veteran returned to New York 
he continued to work as an MP and saw New York City police 
break the legs of a homeless man and throw him in the river 
and that he did not report it and has had intrusive thoughts, 
feelings of guilt, and nightmares about the incident.  

In 2003 the veteran was an outpatient at the VA Behavioral 
outpatient center.  On October 7, 2003, the clinical social 
worker noted that the veteran was fairly certain at that 
point, though in the past questioned it, that while driving 
his Jeep fast in response to the shooting of an American GI 
that he hit a child.  The social worker also noted that while 
in Vietnam on April 6, the veteran watched two other GIs be 
blown up as a bomb was set off in the building.  It was also 
stated that the veteran was tearful and remorseful of having 
abused Vietnamese children.  These incidents involved the 
intimidation and threatening of children who were stealing 
money from GIs.  

In February 2004 the veteran filled out a PTSD questionnaire 
and he stated that his in-service stressor occurred 11 days 
after returning from Vietnam when he saw pictures on 
television and in magazines of the Tet offensive, which 
involved his unit.  

A week after the Tet offensive he obtained magazines that 
photos of his friends dead or wounded.  The pictures and 
articles are of record.  The veteran has reported survivor 
guilt from this situation.  

As a threshold matter, the veteran has reported a number of 
combat-related stressors, specifically having come under 
indirect fire in Vietnam and having been shot at in Vietnam 
but not being able to shoot back.  However, there is no 
independent basis for concluding that he participated in 
combat with the enemy during his service in the Republic of 
Vietnam.  

The veteran served in the Republic of Vietnam from January 
19, 1967 to January 14, 1968.  The service personnel records 
show that the veteran served during the Vietnam Counter 
Offensive Phase I and the Vietnam Counter Offensive Phase II.  
The veteran served in Saigon and Ton Son Nhut Air Force Base 
as an MP.  

The record accordingly shows that the veteran served in a 
combat zone (Vietnam) for nearly one year.  However, the 
Board emphasizes that service in a combat zone, without more, 
is not sufficient to establish that a veteran engaged in 
combat with the enemy.  See e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  

In this case, neither the service personnel records nor his 
medical records provide any objective evidence the veteran 
personally participated in combat or received a combat-
related wound or traumatic injury of any kind while he was in 
the Republic of Vietnam.  

In addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.) there is an 
absence of any unofficial indices of combat, such as lay 
statements ("buddy statements").  In other words, combat 
has not been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.  

Since combat has not been established, the claimed combat-
related stressors cannot be verified on the basis of the 
veteran's assertions, alone; rather, the claimed stressor 
must be demonstrated by objective evidence.  

In this case there is no objective evidence whatsoever to 
establish the occurrence of any claimed in-service combat-
related stressor.  

Similarly, while it is possible that the alleged mortar and 
sniper attacks could, conceivably, be independently 
verifiable, the veteran has not provided sufficient details 
to warrant any further attempt to independently verify the 
occurrence of any such event, and has not provided any other 
objective evidence-to include statements from former service 
comrades-to establish the occurrence of this or any other 
in-service stressful event.  

In addition to combat-related stressors, the veteran has 
asserted a number of noncombat-related stressors, including 
generalized fear in Vietnam, generalized guilt after return 
from Vietnam, a traumatic shooting accident prior to serving 
in Vietnam, criminal or immoral acts that he witness or 
participated in during his Vietnam service, and stressful 
sights in Vietnam not related to personal engagement in 
combat.  

However, as noted, noncombat-related stressors must be 
verified by objective evidence, such as service records or 
"buddy statements." In this case, absolutely none of the 
veteran's identified stressors in this regard are supported 
by submitted objective evidence or otherwise capable of 
independent confirmation based on this record.  

Under these circumstances, the Board must conclude that there 
is no verified or verifiable stressor to support the 
diagnosis of PTSD.  The stressor of the Tet offensive 
occurred after the veteran returned home.  

Simply stated, the occurrence of none of the specific in-
service stressful experiences has been corroborated by 
credible evidence, and the record does not present any basis 
for further developing the record in this regard.  

Accordingly, the Board finds that the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  

However, absent any credible evidence that a claimed in-
service stressor occurred-an essential criterion for 
establishing service connection for PTSD-that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


